PER CURIAM.
This cause if before us on an appeal from a final judgment entered by the Circuit Court, Indian River County, in which the court interpreted the effect of Chapter 73-155, Laws of Florida, on Chapter 29, 163, Laws of Florida 1953, a special act creating the municipality of Indian River Shores.
After careful consideration ot the briefs and record on appeal and after hearing oral argument in the cause, it appears that the judgment considered is limited to an interpretation of, rather than a ruling on the validity of, Chapter 73-155, Laws of Florida. While it is true that the lower court made a specific finding that Article VI, Section 2, of Chapter 29,163, Laws of Florida 1953, was valid, that finding was extraneous, being neither central to the cause nor litigated by the parties; as such, it is insufficient to give this Court jurisdiction.1
Accordingly, this cause is transferred to the District Court of Appeal, Fourth District, for further consideration.
It is so ordered.
ADKINS, C. J., ROBERTS, BOYD, McCAIN, OVERTON and ERVIN (Retired), JJ., and COE, Circuit Court Judge, concur.

. Article Y, Section 3(b) (1), Florida Constitution.